            Case 2:19-cv-02959-CDJ Document 34 Filed 08/13/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

OMAR RICHARDSON                              :
    Petitioner,                              :
                                             :              CIVIL ACTION
       v.                                    :              NO.: 19-2959
                                             :
KEVIN KAUFFMAN, et al.,                      :
     Respondents.                            :

                                            ORDER

       AND NOW, on this 12th day of August, 2021, upon consideration of Omar Richardson’s

Petition for Writ of Habeas Corpus (ECF No. 1), the Response to the Petition thereto (ECF No.

9), and after review of the Report and Recommendation of United States Magistrate Judge Henry

S. Perkin (ECF No. 13), Petitioner’s Objections to said Report and Recommendation (ECF No.

26), Respondents’ Response to Petitioner’s Objections (ECF No. 29), and Petitioner’s

Responsive Reply (ECF No. 32), it is hereby ORDERED as follows:

       1. Petitioner’s Objections (ECF No. 29) are OVERRULED in their entirety;

       2. Judge Perkin’s Report and Recommendation (ECF No. 13) is APPROVED and
          ADOPTED;

       3. The Petition for Writ of Habeas Corpus is DENIED WITH PREJUDICE and
          DISMISSED without an evidentiary hearing; and,

       4. There is no probable cause to issue a Certificate of Appealability.

       The Clerk of Court is directed to CLOSE this case for statistical and all purposes.

       BY THE COURT:

       /s/ C. Darnell Jones, II
       C. DARNELL JONES, II J.
